DISSENTING OPINION BY
Senior Judge ROCHELLE S. FRIEDMAN.
Based on this court’s decision in Appeal of Gateway School District, 124 Pa.Cmwlth. 463, 556 A.2d 924 (1989), the majority concludes that allowing the School District to unilaterally discontinue its appeal of the Board’s decision would thwart the automatic appeal provision in section 518.1(b) of The General County Assessment Law (Law), 72 P.S. § 5020-518.1(b).1 However, I believe that the Gateway court incorrectly applied section 518.1(b) of the *416Law and failed to consider section 520 of the Law, 72 P.S. § 5020-520. Therefore, because the majority followed Gateway’s flawed reasoning, I respectfully dissent.
In Gateway, this court reasoned that section 518.1(b) of the Law “do[es] not specifically say that the taxpayer must have filed the appeal from the board’s determination!;,]” but rather it “only require[s] that the appeal be from a board determination of an appeal initially filed by the taxpayer.” 556 A.2d at 926. The court therefore concluded that taxpayer, who initially appealed to the board but took no further action after the board’s decision, nevertheless automatically appealed subsequent assessments made during the pendency of the appeal filed by school district, the taxing body. Id. The court further concluded that school district could not unilaterally discontinue its appeal because doing so would also end taxpayer’s automatic appeals of the subsequent assessments and, thus, thwart the purpose of section 518.1(b) of the Law. Id. at 927.
I believe that this court’s analysis of section 518.1(b) of the Law in Gateway is unsupported by the plain meaning of that provision. A statutory provision’s words and phrases “shall be construed according to rules of grammar and according to their common and approved usage.” Section 1903(a) of the Statutory Construction Act of 1972 (SCA), 1 Pa.C.S. § 1903(a). The first sentence of section 518.1(b) of the Law states, in relevant part, “If a taxpayer has filed an appeal from an assessment, so long as the appeal is pending before the board or before a court on appeal from the determination of the board.... ” 72 P.S. § 5020-518.1(b) (emphasis added). The phrase “the appeal” refers specifically to “appeal” as used in the immediately preceding clause, i.e., the appeal filed by the taxpayer. The phrase “the appeal” appears twice more in section 518.1(b) of the Law:
[T]he appeal will also be taken as an appeal by the taxpayer on the subject property for any valuation for any assessment subsequent to the filing of such appeal with the board and prior to the determination of the appeal by the board or the court.
72 P.S. § 5020-518.1(b) (emphasis added). No different or additional meaning is attributed to “the appeal” between its first and last usages in this provision. Thus, “the appeal,” as used throughout section 518.1(b) of the Law, refers to an appeal filed by the taxpayer, including where the appeal is before a court on appeal from the Board’s determination. As long as the taxpayer’s appeal is pending, all subsequent assessments are included in the taxpayer’s appeal. Because the School District’s appeal, not Starwood’s, was pending, I do not believe that Starwood automatically appealed the 2013 and 2014 assessments pursuant to section 518.1(b) of the Law.
Section 520 of the Law, which the Gateway court did not address, further establishes that Starwood did not automatically appeal the 2013 and 2014 assessments pursuant to section 518.1(b) of the Law. Section 520 of the Law confers on a taxing body the same appeal rights given a taxpayer under section 518.1(b) of the Law. Section 520 of the Law provides:
The corporate authorities of any county, city, borough, town, township, school district or poor district, which may feel aggrieved by any assessment of any property or other subject of taxation for its corporate purposes, shall have the right to appeal therefrom in the same manner, subject to the same procedure, and with like effect, as if such appeal *417were taken by a taxable with respect to his property.
72 P.S. § 5020-520 (emphasis added).
Section 1921(a) of the SCA, 1 Pa.C.S. § 1921(a), provides that “[ejvery statute shall be construed, if possible, to give effect to all its provisions.” Furthermore, “sections of a statute must be construed with reference to the entire statute and not apart from their context.” Snyder v. Department of Transportation, 64 Pa. Cmwlth. 599, 441 A.2d 494, 496 (1982).
Here, as in Gateway, the taxing body’s appeal was pending, not the taxpayer’s. Because Starwood’s property was assessed for 2013 and 2014 while the School District’s appeal was pending, section 520 of the Law treats those assessments as automatically appealed by the School District. By applying section 518.1(b) of the Law according to Gateway, the majority negates the purpose of section 520 of the Law in that it permits Starwood to claim the School District’s automatic appeals as its own. Because I do not believe that Starwood automatically appealed the 2013 and 2014 assessments pursuant to section 518.1(b) of the Law, I would conclude that the School District’s unilateral discontinuance of its appeal would not thwart that provision.2
I would also hold that the trial court did not err in permitting the School District to unilaterally discontinue its appeal without seeking leave of court.
Pa. R.C.P. No. 229 reflects the “longstanding practice in Pennsylvania” that an appellant may choose to discontinue its appeal on its own initiative. Fancsali v. University Health Center of Pittsburgh, 563 Pa. 439, 761 A.2d 1159, 1161 (2000); see Farrington v. Department of Transportation, 35 Pa.Cmwlth. 373, 387 A.2d 136, 138 (1978) (holding that unilateral discontinuances are permitted where not specifically prohibited by the governing statute), aff'd, 489 Pa. 400, 414 A.2d 128 (1980). Pa. R.C.P. No. 229(a) provides that: “A discontinuance shall be the exclusive method of voluntary termination of an action, in whole or in part, by the plaintiff before commencement of the trial.” In Appeal of the Borough of Churchill, 525 Pa. 80, 575 A.2d 550, 553 (1990), the Pennsylvania Supreme Court held that the Pa. R.C.P. do not apply to statutory appeals in general, or to assessment appeals specifically. Instead, the Supreme Court stated:
[O]ur trial courts have had the right to enact rules and publish these to cover practice in this area of the law. Where they have not created and published such local rules, then each trial court has been vested with the full authority of the court to make rules of practice for the proper disposition of cases before them and that we have enforced those rules unless they violated the Constitution or laws of the Commonwealth or United States, or our state-wide rules.
Id. at 554. Where no local rule exists, the trial court may, but is not required to, apply the Pa. R.C.P. by analogy. See, e.g., Codispot v. Butler County Tax Claim Bureau, 938 A.2d 499, 503-04 (Pa.Cmwlth.2007) (holding that while Pa. R.C.P. No. 227.1 does not apply to tax assessment appeals, the trial court has discretion to *418apply its requirements where no local rule exists).
Here, no local rule governs how an appellant may discontinue its appeal. Therefore, the trial court had discretion in deciding how to dispose of this procedural matter and did not err in granting the School District’s praecipe to discontinue.
Accordingly, I would overrule Gateway and affirm the order of the trial court.

. Act of May 22, 1933, P.L. 853, as amended. Section 518.1 was added by the Act of December 28, 1955, P.L. 917.


. I also note that, although the Gateway court was concerned that school district discontinued its appeal for the purpose of preventing taxpayer from challenging the subsequent years’ assessments, the same concern is not present here. Gateway, 556 A.2d at 926. Here, the School District sought to discontinue its appeal after 53 Pa.C.S. § 8565(b)(1) reverted Philadelphia property tax values for year 2013 to year 2011 levels. This indicates that the School District discontinued its appeal because it was no longer aggrieved, not because it sought to disadvantage Starwood.